Anderson, J.
I dissent in this case, because it is clear in my opinion that the statute in question is violative of that clause of the Fourteenth Amendment of the federal constitution which prohibits the states from denying to persons within their jurisdiction the equal protection of the laws. And this results from the laws of this state which are unusual with reference to the descent and distribution of personal property.
Section 1 of the statute involved imposes a tax on the right to transfer property by will or descent. Section 5 of the act imposes a tax upon the right of the heirs and legatees to receive the property so transferred. By section 1 “such intangible property as money on hand or on deposit, shares of stock, bonds, notes, credits, and evidences of debts” owned by a nonresident decedent are expressly exempt from the tax, while the.same character of property owned by a resident decedent is subjected to the tax. The same discrimination is made by section 5 with reference to the right to receive the estate of a decedent by will or descent. In order to properly understand this question it is necessary to consider in connection with the statute involved the laws of the state governing the. descent and distribution of the estates of decedents. *146Under the laws of this state stocks, bonds, and choses in action.are personal property, and where they hare a business situs in this state, descend, and are administered and distributed according to the laws of this state, regardless of whether the decendent be a resident or a nonresident of the state. Section 1591, Code of 1906 (section 1358, Hemingway’s Code); section 1648; Code of 1906 (section 1380, Hemingway’s Code); section 1653, Code of 1906 (section 1385, Hemingway’s Code); section 1654, Code of 1906 (section 1386, Hemingway’s Code). Slaughter v. Garland, 40 Miss. 179; Carroll v. McPike, 53 Miss. 569; Speed v. Kelly, 59 Miss. 51; Jones v. Warren, 70 Miss. 233, 14 So. 25; Mayo v. Assurance Society, 71 Miss. 592, 15 So. 591; Jahier v. Roscoe, 62 Miss. 699, 703, 704; Jane v. Martinez, 104 Miss. 208, 61 So. 177; Partee v. Kortrecht, 54 Miss. 70; Wilson v. Cox, 49 Miss. 538; Bolton v. Barnett, 131 Miss. 802, 95 Miss. 721.
To illustrate how the statute involved would work out as to intangible property having- a business situs in this state belonging to a nonresident and like property belonging to a resident: A nonresident dies leaving a large business located in the state, out of which there has grown money on deposit in banks in this state, stock in corporations of this state, choses in action contracted and due and payable in this state, bonds of the federal and state governments on deposit in banks here, all aggregating, say, one million dollars. A resident of the state dies, owning exactly the same character of property, of the value of one million dollars. Under our laws of descent and distribution fyoth estates descend and are administered and distributed exactly alike; there is no difference whatever. The statute here involved taxes the estate owned by the resident, and exempts that owned by the non-resident.
It is unnecessary to cite any of the numerous decisions of the supreme court of the United States holding that although the states have a wide range of classification for the purpose of taxation, still, such a classification must *147be reasonable — not arbitrary, and must rest upon some ground of real difference having a fair and substantial relation to the object of the legislation so that all persons circumstanced alike shall be treated alike. And it is deemed unnecessary to cite authorities to the effect that a classification based on residence alone may in a proper case amount to a violation of the equal protection clause of the Fourteenth Amendment. This is that character of case; for as shown, residence is the only basis for the discrimination made by this statute in favor of nonresidents against residents.
If those provisions of the statute are unconstitutional, then it seems that the whole act must go down, for they are fundamental parts of the scheme of the legislation.